Case 2:19-cr-00018 Document 5 Filed 01/22/19 Page 1of5P

 

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF WEST VIRGINIA
CHARLESTON

 

 

 

 

UNITED STATES OF AMERICA

v. crmminaL No. 2-1 7-coelf&
18 U.S.C. § 1341

ROBERT CASDORPH

INFORMATION

(Mail fraud)
The United States Attorney Charges:
BACKGROUND
At all times material to this Information:

1. A law firm known to the United States Attorney (“Law
Firm’) was a Charleston, West Virginia law office whose members
practiced in a general litigation practice.

2. A member of the Law Firm, A.C., was also the incorporator
of a land and real estate company known to the United States
Attorney (“Land Company”), also located in Charleston, West
Virginia, that was in the business of real estate, rentals, and
leasing.

3. The offices of both the Law Firm and Land Company were
located in the same building in Charleston, Kanawha County, West

Virginia.
Case 2:19-cr-00018 Document 5 Filed 01/22/19 Page 2 of 5 PagelD #: 9

4. Though they shared employees and the same office space,
Law Firm and Land Company maintained separate finances, including
operating accounts at Chase Bank. Checks were issued and drawn on
the respective accounts to make payments, on behalf of Law Firm
and Land Company to their vendors, for expenses associated with
Law Firm and Land Company.

5. On or about July 20, 2004, defendant ROBERT CASDORPH
began working at Law Firm as a driver and courier for the office.

6. On or about September 2, 2011, defendant ROBERT CASDORPH
was assigned certain financial responsibilities for both Law Firm
and Land Company as an accounts receivable clerk. Specifically,
defendant ROBERT CASDORTH’s duties included receiving money and
entering vendor invoices into the accounts payable system.
Defendant ROBERT CASDORPH also prepared checks to be sent out to
vendors for payment of Law Firm and Land Company expenses.

7. Defendant ROBERT CASDORPH had no signatory authority on
either account for Law Firm or Land Company. Instead, defendant
ROBERT CASDORPH was required to bring any checks that he prepared
to one of the three authorized individuals on the account for
signature. Once signed, defendant ROBERT CASDORPH would cause the
checks to be mailed to the respective vendors for payment of goods

and services.
Case 2:19-cr-00018 Document 5 Filed 01/22/19 Page 3 of 5 PagelD #: 10

THE SCHEME TO DEFRAUD

8. Beginning in or around January 2012 and continuing
through on or about August 30, 2016, at or near Charleston, Kanawha
County, West Virginia, and within the Southern District of West
Virginia and elsewhere, defendant ROBERT CASDORPH, with the intent
to defraud, devised a scheme and artifice to defraud and to obtain
money by materially false and fraudulent pretenses,
representations, and promises.

MANNER AND MEANS FOR CARRYING OUT THE SCHEME

The manner and means by which defendant ROBERT CASDORPH
carried out his scheme to defraud included the following:

9. Beginning in approximately January 2012, defendant
ROBERT CASDORPH created fraudulent checks with Law Firm and Land
Company checks. Defendant ROBERT CASDORPH’s personal expenses were
included with and added to legitimate Law Firm or Land Company
expenses. Defendant ROBERT CASDORPH was not authorized to include
personal expenses with legitimate Law Firm or Land Company
expenses.

10. Defendant ROBERT CASDORPH took the fraudulent checks to
an authorized signatory within Law Firm or Land Company and had

them sign the checks.
Case 2:19-cr-00018 Document 5 Filed 01/22/19 Page 4 of 5 PagelD #: 11

11. Once signed, defendant ROBERT CASDORPH mailed the
checks. Defendant ROBERT CASDORPH included sufficient account
information within the mailed check so that the vendor would credit
Law Firm and Land Company, as well as defendant ROBERT CASDORPH’s
personal account.

12. Defendant ROBERT CASDORPH used his position as an
accounts receivable clerk to disguise the monies that were expended
so that the Law Firm and Land Company could not determine defendant
ROBERT CASDORPH’s personal expenses were included within the
vendor checks.

USE OF THE MAIL IN FURTHERANCE OF THE SCHEME

 

13. On or about July 28, 2016, for the purpose of executing
and attempting to execute the above-described scheme and artifice
to defraud and deprive, defendant ROBERT CASDORPH knowingly placed
in an authorized depository for mail, to be sent and delivered by
the United States Postal Service according to the direction
thereon, an envelope addressed to a water company known to the
United States Attorney (“water company”) containing the matters
and things described below:

Check Number 5726 from Land Company drawn on
Chase Bank in the amount of Two Hundred and

Seventy-One Dollars and 99/100 to a water
company in Pittsburgh, Pennsylvania,
Case 2:19-cr-00018 Document 5 Filed 01/22/19 Page 5 of 5 PagelD #: 12

which check fraudulently included defendant ROBERT CASDORPH’s
personal expenses that were improperly drawn on the Land Company

account.

In violation of Title 18, United States Code, Section 1341.

UNITED STATES OF AMERICA

MICHAEL B. STUART
United States Attorney

wy: OR % Sew

ERIK S. GOES
Assistant United States Attorney
